In an action to recover for personal injuries, brought by a passenger .against a carrier, the refusal to hold as a proposition of law that if the plaintiff was guilty of negligence which in any degree contributed to the injury complained of, he'could not recover, unless the negligence of the defendant was malicious and willful or wantonly reckless; and the modifying of another like proposition of law by inserting the words “ a material ” in lieu of “ any,” preceding the word “ degree,” and holding it, as modified, to be the law, was substantial error, where there was a close contest upon the merits of the case. Cicero & Proviso St. R. R. Co. v. Snider, 72 111. App. 300; C. C. Ry. Co. v. Canevin, 72 111. App. 81.Reversed and remanded.